Citation Nr: 0016785	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from August 1973 until August 
1977 and from May 1978 until December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1996, 
from the Oakland, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a right ankle injury.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a right ankle injury is not supported competent medical 
evidence of an etiological relationship between a current 
right ankle disability and a claimed in-service injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right ankle injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for residuals of a right 
ankle injury.  The veteran claims that she injured her right 
ankle in service in 1978 or 1979 and wore a short leg case 
for approximately three to four weeks.  Subsequently, during 
the second period of service, she was involved in a motor 
vehicular accident and the significance of the right ankle 
injury reportedly lessened.  She claims that she reinjured 
her ankle in May 1994.  In September 1994, she submitted an 
informal claim noting that she was treated for fluid 
collection in the right ankle area earlier that month and 
surgery was to be scheduled for repair and removal of fluid.  
The veteran later submitted a copy of an undated photograph 
reportedly showing her with a short right leg cast alleged to 
have been taken at the time of her in-service injury.  The 
veteran indicated that treatment was received for this 
condition in 1978 or 1979 and then in 1994 and 1995.  

Service medical records for the veteran's initial period of 
active service are not in the file.  The records for the 
second period of service show no right ankle abnormality on 
the service entrance examination or subsequently.  In 
December 1979 she sustained multiple injuries in a motorcycle 
accident, with no evidence of any right ankle problems.  
There is no separation examination report of record.  

In the veteran's original claim for VA disability benefits, 
received in February 1982, there was no claim for residuals 
of a right ankle injury.  At a VA Compensation and Pension 
(C&P) examination in May 1982, she reported the injuries 
sustained in the motorcycle accident, indicating that the 
only other condition that she could think of related to 
service was the onset of hemorrhoids in 1980.  No right ankle 
abnormalities were noted on physical examination.  At the 
time of a VA orthopedic examination in November 1986, no 
complaints of a right ankle disorder were noted.  

The report of a VA bones examination in June 1994 and earlier 
VA outpatient records reflect no complaints regarding the 
right ankle or any history of a right ankle injury.  VA 
outpatient treatment records show that the veteran was seen 
in September 1994 for a complaint of a lump on her right 
ankle.  The clinical finding was of mucinous degeneration of 
right Achilles tendon with palpable cystic enlargement of one 
month's duration.  The veteran reported pain on walking.  The 
impression was impending rupture of Achilles tendon and 
surgery was planned to excise the cyst and release the sheath 
of Achilles tendon.  

When the veteran was seen in November 1994, it was noted that 
she was last evaluated in September 1994 for a painful mucus 
cyst on the right Achilles tendon.  She was able to bear 
weight on that side but had not been participating in sports.  
Examination of the ankle revealed no redness or swelling and 
mild pain.  The diagnostic impression was sprain and 
impending rupture of the right Achilles tendon.  The veteran 
was to be scheduled for surgical repair.  

The veteran was seen in March 1995 and stated she was status 
post right Achilles tendon rupture in 1979 treated with a 
cast and that there were no problems.  She noted a bump at an 
old rupture site and inquired about possible excision.  The 
clinical findings were that the tendon was intact, there was 
full range of motion, strength was 5/5, and there was scar 
tissue over the distal part of Achilles tendon.  An X-ray was 
reported as okay.  The assessment was functioning right 
Achilles tendon.  

In July 1995, the veteran reported being hit by a car and 
knocked down.  She had complaints of right ankle pain after 
falling.  There were swelling, redness, and tenderness along 
the lateral joint line of the right ankle with painful weight 
bearing.  In August 1995, she complained of pain in other 
areas resulting from the accident.  The examiner found no 
residuals from the July 1995 accident.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 1996.  While the examination was focused 
on her service-connected disabilities, a lump on the 
posterior part of the Achilles tendon of the right ankle area 
was noted.  An X-ray of her right ankle was reported as 
normal in appearance.

In April 1997, the veteran complained of pain in her left leg 
and right ankle which had started the day before and for 
which she sought pain medication.

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The initial question for the Board is determining whether the 
appellant has presented well-grounded claims in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  See Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  Service connection may 
be granted for disability incurred in or aggravated during 
active duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1999).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); see also 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Analysis

The Board notes that the evidence of record does not include 
service medical records for the veteran's first period of 
service ending in August 1977.  However, the veteran is 
claiming that the injury to her right ankle occurred in 1978 
or 1979, during the second period of service, for which 
records are available.  The Board also notes that at the 
examination for enlistment in May 1978 the veteran did not 
report a medical history of a right ankle injury and the 
clinical evaluation was normal for lower extremities.  
Although the service medical records contain numerous entries 
pertaining to musculoskeletal problems they primarily relate 
to injuries sustained in a motorcycle accident and note 
nothing by way of history or findings of a right ankle 
disorder. 

The initial medical evidence of any right ankle problem is 
when the veteran was treated for a mucinous cyst of the 
Achilles tendon in 1994, with surgery indicated for an 
impending rupture of the Achilles tendon.  That was some 13 
years after service and there is no competent medical 
evidence providing a nexus between this disability and the 
veteran's service.  Moreover, the record contains evidence 
that the veteran suffered an intervening right ankle injury 
in 1995.  Although the evidence shows a clinical finding of a 
lump noted on the posterior part of the Achilles tendon of 
the right ankle area in March 1996, almost 15 years after 
service, there is no competent medical evidence providing a 
nexus to the veteran's service.  

The record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render her 
opinions on medical diagnoses or etiology competent.  Thus, 
while her statement that she injured her ankle in service is 
accepted as true for purposes of determining whether the 
claim is well grounded, she is not qualified to offer an 
opinion that any current right ankle disorder is related to 
the claimed in-service injury.  See Robinette v. Brown, 8 
Vet. App.69 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).  Accordingly, the claim 
for service connection for residuals of a right ankle injury 
is not well grounded and the claim must be denied. 

The veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.

As the veteran's claim does not cross the threshold of a 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A well-grounded claim for service connection for residuals of 
a right ankle injury not having been submitted, the claim is 
denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

